DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 12/06/2021, the following represents the changes from the previous claims: Claims 1 and 18 were amended, claim 3 was canceled, and claim 21 is new. Claims 1, 2, and 4-21 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 4-10 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Contillo, III et al. (US Patent Publication 2012/0066970) in view of Dziaba et al. (US Patent Publication 2016/0194112).  
	a. Regarding claim 1, Contillo, III teaches a planting pot and tray system comprising a plurality of pots 1 having a bottom, a pair of opposed rounded sides 6, 7 extending upwardly from said bottom; a tray 2 including a plurality of receptacles configured to receive said pots including a base [FIG. 2], a pair of opposed curved walls 4, 5 extending upwardly from said base [FIG. 2]; wherein said receptacles are configured to receive said pots with said rounded sides of said pots being aligned with said curved walls of said receptacles [FIG. 2] whereby the respective shapes of said receptacles and said pots orient said pots within said receptacles [FIG. 7], and wherein said receptacles include an outwardly facing opening whereby when said pots are received within said receptacles side portions of said pots are aligned with said openings to comprise exposed side portions [FIG. 2] and the exposed side portions comprise one of said rounded sides or one of said flat sides of the pots [FIG. 2].
Contillo III does not specifically teach pots having a bottom, a pair of opposed rounded sides, and a pair of opposed flat sides, with said rounded sides and said flat sides extending upwardly from said 20 having a bottom 72, a pair of opposed rounded sides 82 and a pair of opposed flat sides 84 with said rounded sides and said flat sides extending upwardly from said bottom [end wall portions 82 that are arcuate in a horizontal plane and side wall portions 84 extending therebetween. The side wall portions 84 can be arcuate in the horizontal plane as shown or the bottom wall can have a track shaped configuration with generally linear sidewall portions [0037]] for the purpose of providing for pots to be oriented to quickly and accurately align the pots in a uniform stack and align any labeling thereon to prevent haphazard stacking and labeling that can undesirably detract from consumer appeal. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Contillo III to include pots having a bottom, a pair of opposed rounded sides, and a pair of opposed flat sides, with said rounded sides and said flat sides extending upwardly from said bottom as taught by Dziaba because doing so would have provided for pots to be oriented to quickly and accurately align the pots in a uniform stack and align any labeling thereon to prevent haphazard stacking and labeling that can undesirably detract from consumer appeal. Please note in the combination of Contillo III and Dziaba the receptacles include a pair of curved walls and straight walls extending upwardly from said base with the flat sides aligned with the straight walls of the receptacles.
	b. Regarding claim 2, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 1 having the receptacles and outwardly facing opening [FIG. 2]. Contillo III further teaches the receptacles include comprise opposed side walls, a rear wall and a front wall, and wherein said rear wall extends higher than said front wall and said outwardly facing opening is located adjacent said front wall [each compartment has a first height and a second height, wherein the first height is the lowest height of the compartment and the first height is the height of the compartment closest to the exterior perimeter of the tray and the second height is the highest point of the compartment and is the height of the compartment farthest from the exterior perimeter of the tray, claim 12; FIGS. 2-3].
	c. Regarding claim 4, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 3 wherein the front wall of the receptacles comprises one of said curved [FIG. 2] and the exposed side portions of each pot comprises one of the rounded sides of pot 1 [FIG. 2].
d. Regarding claim 5, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 3 wherein said front wall of said receptacles and exposed side portions of each pot. Contillo III in view of Dziaba teaches (references to Dziaba) the planting pot and tray system of claim 3 having flat sides 84 [generally linear sidewall portions [0037]] of pot 20. Please note in the combination of Contillo III and Dziaba the front wall of the receptacles comprise one of the straight walls and the exposed side portions of each said pot comprise one ofthe flat sides of the pot. 
	e. Regarding claim 6, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 2, wherein the rear wall comprises one of the curved walls, and the walls of the receptacles comprise a side walls of the receptacles and are located adjacent the rear wall. Please note in the combination of Contillo III and Dziaba the straight walls comprise the side walls.
	f. Regarding claim 7, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 2 wherein the curved walls of the receptacles comprise the side walls of the receptacles and are located adjacent the rear wall [FIG. 2]. Please note in the combination of Contillo III and Dziaba the rear wall comprises one of the straight walls.
	g. Regarding claim 8, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 1 having an opening at an upper end of the pots opposite the bottom [FIG. 2]. Contillo III in view of Dziaba does not specifically teach a lip defining an opening at an upper end. Dziaba teaches 	lip 76 defining an opening at an upper end [outwardly extending flange or lip 76 [0036]]  for the purpose of providing a generally planar top surface of the pot to engage and secure a lid and/or provide an outwardly positioned surface as a much more reliable gripping surface for manipulation of the pot.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Contillo III in view of Dziaba to include a lip defining an opening at an upper end as taught by Dziaba because doing so would have provided a generally planar top surface of the pot to engage and secure a lid and/or provide an outwardly positioned surface as a much more reliable gripping surface for manipulation of the pot. 
76 [outwardly extending flange or lip 76 [0036]].
	i. Regarding claim 10, Contillo III in view of Dziaba teaches (references to Dziaba) the planting pot and tray system of claim 9 wherein lips 76 of pots 20 project radially outwardly from the flat and rounded sides of the pots [outwardly extending flange or lip 76 [0036]].
	j. Regarding claim 12, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 1 having tray 2. Contillo III further teaches tray 2 includes a generally horizontal upper wall with the receptacles including receptacle openings for receiving the pots and wherein the receptacle openings are at least partially formed in said upper wall [FIG. 1].
	k. Regarding claim 13, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 12 having tray 2. Contillo III further teaches tray 2 includes two oppositely disposed and angled side walls, with said angled side walls extending from a perimeter of said tray upward toward said upper wall at an inwardly directed angle [FIG. 1].
	l. Regarding claim 14, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 1 wherein tray 2 includes two rows of receptacles [FIG. 1].
	m. Regarding claim 15, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 14 having tray 2. Contillo III further teaches the perimeter of tray 2 is generally rectangular, and tray 2 includes two angled end side walls, and wherein said angled end side walls extend from said perimeter of said tray upward toward a horizontal upper wall at an inwardly directed angle [FIG. 1].
	n. Regarding claim 16, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 1 having the bottom of pots 1. Contillo III further teaches the bottom of pots 1 are supported on the bases of the receptacles when stored therein [FIG. 7].
	o. Regarding claim 17, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 1 wherein pots 1 are tapered from the bottoms to openings of the pots with the openings being larger than the bottoms and the receptacles are correspondingly tapered from the bases [FIG. 4].
1, each said pot having a bottom, a pair of opposed rounded sides 6, 7 extending upwardly from said bottom; a tray 2 including a plurality of receptacles configured to receive pots 1, said receptacles including a base, a pair of side walls, a rear wall 5 and a front wall 4; wherein said receptacles are configured to receive said pots whereby the respective shapes of said receptacle and said pot orient said pot within said receptacle [FIG. 7], and rear wall 5 extends higher than front wall 4 with front wall 4 disposed adjacent an outwardly facing opening [FIG. 1] whereby one of said rounded sides or one of said flat sides of pot 1 comprises an exposed side when said pot is received within said receptacle and the exposed side of said pot is directed outwardly from tray 2 [FIG. 7].
Contillo III does not specifically teach pots having a pair of opposed rounded sides, and a pair of opposed flat sides, with said rounded sides and said flat sides extending upwardly from the bottom. 
Dziaba teaches pots 20 having a pair of opposed rounded sides 82 and a pair of opposed flat sides 84 with said rounded sides and said flat sides extending upwardly from the bottom [end wall portions 82 that are arcuate in a horizontal plane and side wall portions 84 extending therebetween. The side wall portions 84 can be arcuate in the horizontal plane as shown or the bottom wall can have a track shaped configuration with generally linear sidewall portions [0037]] for the purpose of providing for pots to be oriented to quickly and accurately align the pots in a uniform stack and align any labeling thereon to prevent haphazard stacking and labeling that can undesirably detract from consumer appeal. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Contillo III to include pots having a bottom, a pair of opposed rounded sides, and a pair of opposed flat sides, with said rounded sides and said flat sides extending upwardly from said bottom as taught by Dziaba because doing so would have provided for pots to be oriented to quickly and accurately align the pots in a uniform stack and align any labeling thereon to prevent haphazard stacking and labeling that can undesirably detract from consumer appeal. Please note in the combination of Contillo III and Dziaba the receptacles include a pair of curved walls and straight walls extending upwardly from said base with the flat sides aligned with the straight walls of the receptacles.
4 and rear wall 5 comprise curved walls.
	r. Regarding claim 20, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 18 wherein selected receptacles comprise end receptacles, and the rear wall of the end receptacles extends higher than one of the side walls of the end receptacle whereby two of the walls of pot 1 received within the end receptacle are exposed [FIG. 7].
	
4. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Contillo, III et al. (US Patent Publication 2012/0066970) in view of Dziaba et al. (US Patent Publication 2016/0194112) and Jacobs (US 4,684,013).  
a. Regarding claim 11, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 10 wherein said tray includes a horizontal upper wall with the receptacles defining receptacle openings in the upper wall for receiving the pots [FIG. 2]. Contillo III in view of Dziaba teaches (references to Dziaba) the planting pot and tray system of claim 10 having lips 76 [outwardly extending flange or lip 76 [0036]].
Contillo III in view of Dziaba does not specifically teach the upper wall includes recesses at the receptacles wherein the lips are received by the recesses when received within the receptacles. Jacobs teaches the upper wall includes recesses at the receptacles wherein lips 15 are received by recesses when the pots are received within the receptacles [the flower pots have a ledge or shoulder such as illustrated at 15 and similarly a shoulder 16 is provided in the wall of the cavity to accommodate the flower pot ledge 15, col. 3 lines 22-25] for the purpose of providing recesses within the receptacles to accommodate the pots when the pots are received within the receptacles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Contillo III in view of Dziaba to include recesses at the receptacles wherein the lips are received by the recesses when received within the receptacles as taught by Jacobs because doing so would have provided recesses within the receptacles to accommodate the pots when the pots are received within the receptacles.

5. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Contillo, III et al. (US Patent Publication 2012/0066970) in view of Dziaba et al. (US Patent Publication 2016/0194112) and Waltel Jr. (4,887,388).
	a. Regarding claim 21, Contillo III in view of Dziaba teaches (references to Contillo III) the planting pot and tray system of claim 18 having front wall 4 and rear wall 5.  Contillo III in view of Dziaba does not specifically teach the front wall and rear wall comprise straight walls. Waltel Jr. teaches the front wall and rear wall comprise straight walls [FIG. 1] for the purpose of providing a planting pot and tray system with straight front and rear tray walls to accommodate cooperating pots having straight front and rear walls.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Contillo III in view of Dziaba to include a front wall and rear wall comprising straight walls as taught by Waltel Jr. because doing so would have provided a planting pot and tray system with straight front and rear tray walls to accommodate cooperating pots having straight front and rear walls. 
 
Response to Arguments
6.	Applicant’s arguments from the response filed on 12/06/2021 have been fully considered and will be addressed below in the order in which they appeared.
	a. Applicants arguments in the reply filed on 12/06/2021, see pages 7-8, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	Contillo teaches away from the asserted combination with Dziaba because Contillo shows a system with substantially different pots that are not able to rotate, and more significantly, the pots are specifically disclosed as being instertable in the tray in only one orientation. This is accomplished by Contillo’s pots having “either no vertical planes of symmetry or only one...”, and is specifically contrasted with pots that would have two or more vertical planes of symmetry. Contillo thus discloses pots and trays in which the pot is only able to be inserted into the tray in a single orientation. A person of skill in the art having Contillo would not consider Dziaba for use with Contillo as Contillo expressly teaches away from Dziaba.
	Examiner respectfully disagrees. Applicant argues that the reference teaches away.  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124). In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Contillo nowhere criticizes, discredits, or otherwise discourages pots having a bottom, a pair of opposed rounded sides and a pair of opposed flat sides with rounded sides and said flat sides extending upwardly from said bottom. Pots having “either no vertical planes of symmetry or only one...” does not preclude pots having a bottom, a pair of opposed rounded sides and a pair of opposed flat sides with rounded sides and said flat sides extending upwardly from said bottom as the sides do not have to have two or more vertical planes of symmetry.

 2.)	Dziaba is directed to a food container having a base and a lid, not a planting pot. In particular, the lid of Dziaba includes ribs for (a) reinforcing the lid to improve the strength of the lid for vertical stacking of the container and, (b) to orient one container that is vertically stacked on top of the lid of another container. Dziaba is thus non-analogous art. Dziaba is not from the same field of endeavor as the claimed invention. The claimed invention is directed to a planting pot and tray system enabling planting pots to be self-oriented within receptacles of a tray. In contrast, Dziaba is directed to a food container and lid. Nor is Dziaba reasonably pertinent to the problem faced by the inventor of the pending application. The present planting pot and tray system enables planting pots to be self-oriented within receptacles of a tray whereby either a rounded or flat side of a planting pot may be oriented outwardly for visibility based on the configuration of the pot and the corresponding receptacle of the two alternatively arranged trays. It is implicitly clear that only one pot is placed in each receptacle, and the pots are not stacked on top of each other because they are for containing plants. Dziaba is for reinforced food containers and lids for orienting them in a uniform stacked orientation. Applicant thus respectfully submits that Dziaba is non-analogous art and a person of skill would not have considered Dziaba in the first instance.
Examiner respectfully disagrees. In response to applicant's argument that Dziaba is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Dziaba is reasonably pertinent to the particular problem with which the applicant was concerned. The problem with which the applicant was concerned was providing containers with a curved or rounded surface upon which information may be printed is exposed for visibility. Likewise, Dziaba is also concerned with containers having a sidewall with a label area 90 so labels thereon can all be uniformly forwardly facing [the containers have a uniform appearance when stacked, such as on display on a shelf, with labels thereon all uniformly forwardly facing [0023]]. Use of the Dziaba container for storing food is only an example [For example, the container of FIG. 1 can be sized to receive 8 oz. of food product therein, [0045]] as plastic containers are familiar items that can be used to store a wide variety of items [Plastic containers can be utilized to store a wide variety of items [0001] and familiar items may have obvious uses beyond their primary purposes (“Familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”). KSR Int’l Co. v. Teleflex Inc., 550 U.S. 420 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

                                                                                                                                                                                                      /PETER M POON/Supervisory Patent Examiner, Art Unit 3643